DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims 
This Office Action is responsive to the preliminary amendment filed September 1, 2021. As directed by the preliminary amendment: Claim 1 was cancelled. Claims 2-14 are newly added and presently pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-8 and 11-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ure (US 2011/0190775) in view of Iannotti et al. (US 2012/0143267), herein referred to as Iannotti. 
Regarding claim 2, Ure discloses a method comprising positioning a first contact surface of a base portion (4) of a cutting guide (3) into contact with a first surface that forms a cavity (see figure 1 below), the first contact surface (see figure 1 below) being patient-specific (¶20) and shaped to match the first surface (see figure 1 below), positioning a first stabilization member (5) in contact with a first surface (see figure 1 below), the first stabilization member (5) extending from the base portion of the cutting guide (3) (see figure 1 below) and having a second contact surface (5) being patient-specific (¶20) and shaped to match the first surface (see figure 1 below), positioning a second stabilization member (another element 5) in contact with a second surface (see figure 1 below), the second stabilization member (another element 5) extending from the base portion of the cutting guide (3) (see figure 1 below) and having a third contact surface (5) being patient-specific (¶20) and shaped to match the second surface (see figure 1 below).

    PNG
    media_image1.png
    430
    656
    media_image1.png
    Greyscale

Next, Ure’s method is applicable for an acetabulum but lacks the method of preparing a glenoid of a shoulder joint of a patient for a shoulder arthroplasty procedure.
However, Iannotti teaches the patient tissue described includes at least a scapula/glenoid or a pelvis/acetabulum (¶50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ure’s method (e.g. applicable of on the pelvis/acetabulum) with the method applicable on a scapula/glenoid as taught by Iannotti, since a hip joint and a shoulder joint are considered functional equivalents. 
Thus, the modified Ure’s method has positioning a first contact surface of a base portion (see figure 1 of Ure above) of a cutting guide (3 of Ure) into contact with a first surface of the glenoid (102 of Iannotti) that forms a cavity (see figure 1 of Ure above), the first contact surface being patient-specific (¶20 of Ure) and shaped to match the first surface of the glenoid (102 of Iannotti), positioning a first stabilization member (5 of Ure) in contact with a first surface of a scapula of the patient (100 of Iannotti), the first stabilization member (5 of Ure) extending from the base portion of the cutting guide (3 of Ure) and having a second contact surface being patient-specific (¶20 of Ure) and shaped to match the first surface of the scapula (100 of Iannotti), positioning a second stabilization member (another element 5 of Ure) in contact with a second surface of the scapula (100 of Iannotti), the second stabilization member (another element 5 of Ure) extending from the base portion of the cutting guide (3 of Ure) and having a third contact surface being patient-specific (¶20 of Ure) and shaped to match the second surface of the scapula (100 of Iannotti), wherein while the first contact surface of the base portion (see figure 1 of Ure above) is in contact with the first surface of the glenoid (102 of Iannotti), a coracoid process of the patient (figure 1 of Iannotti) is positioned between the first stabilization member (5 of Ure) and the second stabilization member (another element 5 of Ure).
Regarding claim 3, the modified Ure’s method has wherein the base portion of the cutting guide (3 of Ure) has a guide hole extending therethrough (see figure 1 of Ure above).
Regarding claim 4, the modified Ure’s method has further comprising inserting a guide pin (12 or Ure) through the guide hole (¶24 of Ure) and into the first surface of the glenoid (102 of Iannotti).
Regarding claim 5, the modified Ure’s method has wherein the guide hole (see figure 1 of Ure above) is aligned with an axis of rotation of the shoulder joint (¶50 of Iannotti) while inserting the guide pin (12 or Ure) through the guide hole (see figure 1 of Ure above).
Regarding claim 6, the modified Ure’s method has wherein the guide hole (see figure 1 of Ure above) is aligned with a centerline of a spine of the scapula (100 of Iannotti) while inserting the guide pin (12 or Ure) through the guide hole (see figure 1 of Ure above).
Regarding claim 7, the modified Ure’s method has further comprising removing the cutting guide (3 of Ure) from the glenoid (102 of Iannotti) while the guide pin (12 of Ure) remains in the first surface of the glenoid (102 of Iannotti).
Regarding claim 8, the modified Ure’s method has further comprising drilling a guide recess (¶17 of Ure) in the first surface of the glenoid (102 of Iannotti), the drilling being guided by the guide pin (12 of Ure).
Regarding claim 11, the modified Ure’s method has further comprising: positioning a third stabilization member (considered as a third element 5 of Ure) in contact with a third surface of the scapula (100 of Iannotti), the third stabilization member (considered as a third element 5 of Ure) extending from the base portion of the cutting guide (3 of Ure) and having a fourth contact surface (considered as a third element 5 of Ure) being patient-specific (¶20 of Ure) and shaped to match the third surface of the scapula (100 of Iannotti).
Regarding claim 12, the modified Ure’s method has further comprising manufacturing the cutting guide prior to using the cutting guide (¶19 of Ure).
Regarding claim 13, the modified Ure’s method has wherein manufacturing the cutting guide includes obtaining image data (¶19 of Ure) associated with the glenoid of the patient (102 of Iannotti).
Regarding claim 14, the modified Ure’s method has wherein manufacturing the cutting guide (¶19 of Ure) includes generating a model (¶19 of Ure) of the glenoid of the patient (102 of Iannotti) from the image data (¶19 of Ure).

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775